Townsend, J.
(After stating the foregoing facts.) The special ground of the amended motion for a new trial to the effect that there was no proof of the operation of a lottery in Clarke County, Georgia, at the time charged in the indictment seeks to attack the proof of venue, and is considered in connection with the general grounds. Where, as in this case, no conflict in the evidence as to venue appears, slight evidence is suf*837ficient. Baker v. State, 55 Ga. App. 159 (1) (189 S. E. 364); Towler v. State, 24 Ga. App. 167 (3) (100 S. E. 42). In Brown v. State, 72 Ga. App. 61 (33 S. E. 2d, 44), it was held as follows: “The evidence showing that the defendant, in Fulton County, Georgia, had in her -place of residence possession of the lottery tickets and other incriminatory articles, it will be presumed, nothing to the contrary appearing, that the venue of the case was in that county.”
The description of the method of conducting the numbers game, the defendant’s statement that she had written the tickets in question and that she had only been in the business about two weeks, together with the statement of the police officer that a numbers game was conducted in Clarke County and that he had received pleas of guilty from other persons in said county, and the proof that the tickets were in the defendant’s possession in that county, were sufficient to prove the venue of the crime, nothing appearing to the contrary.
The above facts, taken in connection with the written statement of the defendant, were sufficient to authorize the verdict of guilty, and the trial court did not err in overruling the motion for a new trial as amended.

Judgment affirmed.


MacIntyre, P.J., and Gardner, J., concur.